     Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 1 of 10 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21163

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                               CENTRAL ISLIP DIVISION


 Joseph Ciccone, individually and on behalf of all others
 similarly situated,                                             Case No:

                                       Plaintiff,                CLASS ACTION COMPLAINT

                                                                 JURY TRIAL DEMANDED
                              v.

 Sentry Credit, Inc. and Bureaus Investment Group Portfolio
 No 15, LLC,

                                       Defendants.


       Plaintiff Joseph Ciccone, individually and on behalf of all others similarly situated, by and

through the undersigned counsel, complains, states, and alleges against defendants Sentry Credit,

Inc. and Bureaus Investment Group Portfolio No 15, LLC as follows:

                                       INTRODUCTION
       1.     This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                JURISDICTION AND VENUE
       2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.




                                                    1
     Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 2 of 10 PageID #: 2




       3.      This court has jurisdiction over defendants Sentry Credit, Inc. and Bureaus

Investment Group Portfolio No 15, LLC because they regularly conduct and transact business in

this state, and the conduct complained of herein occurred in this Judicial District.

       4.      Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                             PARTIES
       5.      Plaintiff Joseph Ciccone (“Plaintiff”) is a natural person who is a citizen of the State

of New York residing in Suffolk County, New York.

       6.      Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

       7.      Defendant Sentry Credit, Inc. (“Sentry”) is a company existing under the laws of

the State of Washington, with its principal place of business in Everett, Washington.

       8.      Sentry has transacted business within this state as is more fully set forth hereinafter

in this Complaint.

       9.      Sentry regularly collects or attempts to collect debts asserted to be owed to others.

       10.     Sentry is regularly engaged, for profit, in the collection of debts allegedly owed by

consumers.

       11.     The principal purpose of Sentry’s business is the collection of such debts.

       12.     Sentry uses instrumentalities of interstate commerce, including telephones and the

mails, in furtherance of its debt collection business.

       13.     Sentry is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

       14.     Defendant Bureaus Investment Group Portfolio No 15, LLC (“BIG15”) is a

company existing under the laws of the State of Illinois, with its principal place of business in

Northbrook, Illinois.

       15.     BIG15 has transacted business within this state as is more fully set forth hereinafter


                                                  2
     Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 3 of 10 PageID #: 3




in this Complaint.

       16.     BIG15 regularly collects or attempts to collect debts asserted to be owed to others.

       17.     BIG15 is regularly engaged, for profit, in the collection of debts allegedly owed by

consumers.

       18.     The principal purpose of BIG15’s business is the collection of such debts.

       19.     BIG15 uses instrumentalities of interstate commerce, including telephones and the

mails, in furtherance of its debt collection business.

       20.     BIG15 is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

       21.     The acts of Defendants as described in this Complaint were performed by

Defendants or on Defendants’ behalf by their owners, officers, agents, and/or employees acting

within the scope of their actual or apparent authority. As such, all references to Defendants in this

Complaint shall mean Defendants or their owners, officers, agents, and/or employees.

                                  FACTUAL ALLEGATIONS
       22.     Defendants allege that BIG15 purchased a defaulted consumer debt originally owed

by Plaintiff to First National Bank of Omaha totaling $1,414.50 (“the alleged Debt”).

       23.     The alleged Debt does not arise from any business enterprise of Plaintiff.

       24.     The alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

       25.     At an exact time known only to Defendants, BIG15 decided to hire Sentry to

attempt to collect the alleged Debt on BIG15’s behalf.

       26.     As part of its utilization of Sentry, BIG15 conveyed information regarding the

alleged Debt to Sentry.

       27.     The information conveyed by BIG15 to Sentry included Plaintiff’s status as a

debtor, the precise amount of the alleged Debt, the entity to which Plaintiff allegedly owed the

debt, among other things.


                                                  3
     Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 4 of 10 PageID #: 4




        28.     BIG15’s conveyance of the information regarding the alleged Debt to Sentry is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

        29.     In its efforts to collect the alleged Debt, Sentry decided to contact Plaintiff by

written correspondence.

        30.     Upon information and belief, rather than preparing and mailing such written

correspondence to Plaintiff on its own, Sentry decided to utilize a third-party vendor to perform

such activities on its behalf.

        31.     Upon information and belief, as part of its utilization of the third-party vendor,

Sentry conveyed information regarding the alleged Debt to the third-party vendor.

        32.     Upon information and belief , the information conveyed by Sentry to the third-party

vendor included Plaintiff’s status as a debtor, the precise amount of the alleged Debt, the entity to

which Plaintiff allegedly owed the debt, among other things.

        33.     Sentry’s conveyance of the information regarding the alleged Debt to the third-

party vendor is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

        34.     Upon information and belief, the third-party vendor then populated some or all this

information into a prewritten template, printed, and mailed the letter to Plaintiff at Sentry’s

direction.

        35.     That correspondence, dated May 7, 2020, was received and read by Plaintiff. (A

true and accurate copy of that correspondence (the “Letter”) is annexed hereto as “Exhibit 1.”)

        36.     The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

        37.     The Letter was the initial written communication Plaintiff received from

Defendants concerning the alleged Debt.




                                                 4
     Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 5 of 10 PageID #: 5




                                         FIRST COUNT
                                           As to BIG15
                          Violation of 15 U.S.C. § 1692c(b) and § 1692f

         38.    Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

         39.    15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

         40.    Sentry does not fall within any of the exceptions provided for in 15 U.S.C. §

1692c(b).

         41.    Plaintiff never consented to BIG15’s communication with Sentry concerning the

alleged Debt.

         42.    Plaintiff never consented to BIG15’s communication with Sentry concerning

Plaintiff’s personal and/or confidential information.

         43.    Plaintiff never consented to BIG15’s communication with anyone concerning the

alleged Debt or concerning Plaintiff’s personal and/or confidential information.

         44.    Upon information and belief, BIG15 has utilized Sentry for these purposes many

times.

         45.    BIG15 utilizes Sentry in this regard for the sole purpose of maximizing its profits.

         46.    BIG15 utilizes Sentry without regard to the propriety and privacy of the information

which it discloses to Sentry.

         47.    BIG15 utilizes Sentry with reckless disregard for the harm to Plaintiff and other

consumers that could result from BIG15’s unauthorized disclosure of such private and sensitive

information.




                                                  5
      Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 6 of 10 PageID #: 6




        48.     BIG15 violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to Sentry.

        49.     15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

        50.     The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

        51.     BIG15 disclosed Plaintiff’s private and sensitive information to Sentry.

        52.     BIG15 violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to Sentry.

        53.     For the foregoing reasons, BIG15 violated 15 U.S.C. §§ 1692c(b) and 1692f and is

liable to Plaintiff therefor.

                                         SECOND COUNT
                                            As to Sentry
                           Violation of 15 U.S.C. § 1692c(b) and § 1692f

        54.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        55.     15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

        56.     The third-party vendor utilized by Sentry does not fall within any of the exceptions

provided for in 15 U.S.C. § 1692c(b).

        57.     Plaintiff never consented to Sentry’s communication with the third-party vendor

concerning the alleged Debt.




                                                  6
     Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 7 of 10 PageID #: 7




       58.     Plaintiff never consented to Sentry’s communication with the third-party vendor

concerning Plaintiff’s personal and/or confidential information.

       59.     Plaintiff never consented to Sentry’s communication with anyone concerning the

alleged Debt or concerning Plaintiff’s personal and/or confidential information.

       60.     Upon information and belief, Sentry has utilized the third-party vendor for these

purposes thousands of times.

       61.     Upon information and belief, Sentry utilizes the third-party vendor in this regard

for the sole purpose of maximizing its profits.

       62.     Upon information and belief, Sentry utilizes the third-party vendor without regard

to the propriety and privacy of the information which it discloses to the third-party vendor.

       63.     Upon information and belief, Sentry utilizes the third-party vendor with reckless

disregard for the harm to Plaintiff and other consumers that could result from Sentry’s

unauthorized disclosure of such private and sensitive information.

       64.     Sentry violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

       65.     15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

       66.     The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

       67.     Upon information and belief, Sentry disclosed Plaintiff’s private and sensitive

information to the third-party vendor.

       68.     Sentry violated 15 U.S.C. § 1692f when it disclosed information about Plaintiff’s

alleged Debt to the third-party vendor.




                                                  7
      Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 8 of 10 PageID #: 8




        69.     For the foregoing reasons, Sentry violated 15 U.S.C. §§ 1692c(b) and 1692f and is

liable to Plaintiff therefor.

                                      CLASS ALLEGATIONS
        70.     Plaintiff brings this action individually and as a class action on behalf of all

consumers similarly situated in the State of New York.

        71.     Plaintiff seeks to certify three classes of:

                     i. All consumers where BIG15 sent information concerning the
                     consumer’s debt to Sentry without obtaining the prior consent of the
                     consumer, which disclosure was made on or after a date one year prior
                     to the filing of this action to the present.

                     ii. All consumers where Sentry sent information concerning the
                     consumer’s debt to a third-party vendor without obtaining the prior
                     consent of the consumer, which disclosure was made on or after a date
                     one year prior to the filing of this action to the present.

        72.     This action seeks a finding that Defendants’ conduct violates the FDCPA and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.

        73.     The Class consists of more than thirty-five persons.

        74.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

        75.     The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to

the adjudication, or substantially impair or impede their ability to protect their interests. Defendants

have acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.


                                                   8
        Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 9 of 10 PageID #: 9




         76.    Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendants’

conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

                                         JURY DEMAND
         77.    Plaintiff hereby demands a trial of this action by jury.

                                     PRAYER FOR RELIEF
         WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

                a. Certifying this action as a class action; and

                b. Appointing Plaintiff as Class Representative and Plaintiff’s
                   attorneys as Class Counsel; and

                c. Finding Defendants’ actions violate the FDCPA; and

                d. Awarding damages to Plaintiff and the Class pursuant to 15
                   U.S.C. § 1692k; and

                e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
                   1692k, calculated on a “lodestar” basis; and

                f. Awarding the costs of this action to Plaintiff; and

                g. Awarding pre-judgment interest and post-judgment interest to
                   Plaintiff; all together with

                h. Such other and further relief that the Court determines is just and
                   proper.


DATED: April 30, 2021

                                               BARSHAY, RIZZO & LOPEZ, PLLC

                                               By: s/ David M. Barshay



                                                  9
Case 2:21-cv-02430 Document 1 Filed 04/30/21 Page 10 of 10 PageID #: 10




                                David M. Barshay, Esquire
                                445 Broadhollow Road | Suite CL18
                                Melville, New York 11747
                                Tel: (631) 210-7272
                                Fax: (516) 706-5055
                                Our File No.: BRL21163
                                Attorneys for Plaintiff




                                  10
